 
Exhibit 10.5
 
AMENDED AND RESTATED EXCLUSIVE SUBLICENSE AGREEMENT
 
This Exclusive Sublicense Agreement (“Agreement”) is made effective as of
September 23, 2011 (“Effective Date”) by and between Cleveland BioLabs, Inc., a
corporation organized and existing under the laws of the State of Delaware
(“CBLI”), and Panacela, a corporation organized under the laws of the State of
Delaware (“Panacela”).  The parties hereto are additionally referred to
individually as a “Party”, and collectively, the “Parties”.
 
WHEREAS, CBLI, the Open Joint Stock Company “RusNano” (“RusNano”), and others
have entered into that certain Investment Agreement dated as of September 19,
2011 (the “Investment Agreement”), pursuant to which, among other things,
Panacela was formed as a joint venture for the purpose of developing a new
generation of pharmaceutical drugs, including an initial focus on innovative
oncology, immunology and anti-microbial therapies;
 
WHEREAS, CBLI has a license to the Licensed Rights (as defined below) from (i)
The Cleveland Clinic Foundation, a non-profit Ohio corporation (“CCF”) pursuant
to that certain Exclusive License Agreement between CBLI and CCF effective July
1, 2004, and as amended on March 22, 2010, and as amended on September 22, 2011,
which second amendment includes rights from Children’s Cancer Institute
Australia for Medical Research, a not for profit medical institute formed under
the laws of Australia with registration number ACN 072 279 559  (“CCIA”), and
attached hereto as Appendix A (“Exclusive License Agreement”) related to
oncology and other areas, and (ii) Incuron, LLC, a limited liability company
organized under the laws of the Russian Federation (“Incuron”) pursuant to
Section 6 of that certain Assignment Agreement dated as of May 11, 2010, a copy
of which is attached hereto as Appendix D;
 
WHEREAS, CCF and CCIA entered into a Letter Agreement on September 23, 2011,
pursuant to which CCF irrevocably assigned its rights to receive 50% of the
payments related to the patents listed under the Revercom title on Appendix C to
CCIA;
 
WHEREAS, CBLI desires to grant, and Panacela desires to accept, a sublicense to
Panacela under the Licensed Rights under the terms of this Agreement, pursuant
to the Exclusive License Agreement; and
 
WHEREAS, the execution and delivery of this Agreement is required by the
Investment Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
 
I.         DEFINITIONS
 
For the purpose of this Agreement, the following definitions shall apply.  Any
capitalized terms not defined herein or therein, shall have the meaning
contained in the Exclusive License Agreement.
 
A.            “Licensed Fields” means, collectively, the Licensed Mobilan Field
and the Licensed Inhibitor and Modulator Field and the Licensed Xenomycin Field.
 
 
 

--------------------------------------------------------------------------------

 
 
B.            “Licensed Mobilan Field" means medical and nonmedical uses of a
bifunctional expression system containing genetic elements encoding flagellin
and toll-like receptor 5.
 
C.           “Licensed Mobilan Patents” means any and all rights in and to:
 
 
1.
the patents and patent applications described in Appendix B hereto and all
patents anywhere in the world issuing thereon;

 
 
2.
any patent or patent application of any kind anywhere in the world that claims
any of the Licensed Mobilan Rights; and

 
 
3.
all divisions, continuations, continuations-in-part, patents of addition,
patents, substitutions, registrations, reissues, reexaminations or extensions of
any kind with respect to any of the foregoing applications and patents.

 
D.           “Licensed Mobilan Rights” means, collectively, inventions,
discoveries, and information covered by the Licensed Mobilan Patents.
 
E.           “Licensed Inhibitor and Modulator Field” means the discovery,
development, and commercialization of methods, techniques, devices, systems,
animals, and therapeutics in the field of oncology and immunotherapy.
 
F.           “Licensed Inhibitor and Modulator Patents” means any and all rights
in and to:
 
 
1.
the patents and patent applications described in Appendix C hereto and all
patents anywhere in the world issuing thereon;

 
 
2.
any patent or patent application of any kind anywhere in the world that claims
any of the Licensed Inhibitor and Modulator Rights; and

 
 
3.
all divisions, continuations, continuations-in-part, patents of addition,
patents, substitutions, registrations, reissues, reexaminations or extensions of
any kind with respect to any of the foregoing applications and patents.

 
G.           “Licensed Inhibitor and Modulator Rights” means, collectively,
inventions, discoveries, and information covered by the Licensed Inhibitor and
Modulator Patents.
 
H.           “Licensed Xenomycin Field” means the Field of Use as defined in
that certain Assignment Agreement, dated May 11, 2010, by and between Incuron, a
limited liability company organized under the laws of the Russian Federation
(“Incuron”) and CBLI, and attached hereto as Attachment B.
 
I.           “Licensed Xenomycin Patents” means any and all rights in and to:
 
 
1.
the patents and patent applications described under the heading “Xenomycin” on
Appendix C hereto and all patents anywhere in the world issuing thereon;

 
 
2

--------------------------------------------------------------------------------

 
 
 
2.
any patent or patent application of any kind anywhere in the world that claims
any of the Licensed Xenomycin Rights; and

 
 
3.
all divisionals, continuations, continuations-in-part, patents of addition,
patents, substitutions, registrations, reissues, reexaminations or extensions of
any kind with respect to any of the foregoing patent applications and patents.

 
J.           “Licensed Xenomycin Rights” means, collectively, inventions,
discoveries and information covered by the Licensed Xenomycin Patents.
 
K.           “Licensed Xenomycin Products” means any and all products and
processes that contain, employ or are in any way made or produced using, or by
the practice of the Licensed Xenomycin Rights.
 
L.           “Licensed Patents” means, collectively, the Licensed Mobilan
Patents, the Licensed Inhibitor and Modulator Patents and the Licensed Xenomycin
Patents.
 
M.           "Licensed Rights" means, collectively, the Licensed Mobilan Rights,
the Licensed Inhibitor and Modulator Rights and the Licensed Xenomycin Rights.
 
II.         GRANT
 
A.           Exclusive Sublicense.
 
1.           Licensed Mobilan Rights.  Subject to the terms and conditions of
this Agreement, CBLI hereby grants to Panacela an exclusive sublicense under the
Licensed Mobilan Rights to: (a) make, have made, develop, use, import, export,
distribute, market, promote, offer for sale and sell Products, (b) practice any
method, process or procedure within the Licensed Mobilan Patents, and
(c) otherwise exploit the Licensed Mobilan Rights, each within the Licensed
Territory for use within the Licensed Mobilan Field; and to have any of the
foregoing performed on its behalf by a third party.
 
2.           Licensed Inhibitor and Modulator Rights.  Subject to the terms and
conditions of this Agreement, CBLI hereby grants to Panacela an exclusive
sublicense under the Licensed Inhibitor and Modulator Rights to (a) make, have
made, develop, use, import, export, distribute, market, promote, offer for sale,
and sell Products, (b) practice any method, process, or procedure within the
Licensed Inhibitor and Modulator Patents, and (c) otherwise exploit the Licensed
Inhibitor and Modulator Rights, each within the Licensed Territory for use
within the Licensed Inhibitor
 
3.           Licensed Xenomycin Rights.   Subject to the terms and conditions of
this Agreement, CBLI hereby grants to Panacela an exclusive sublicense under the
Licensed Xenomycin Rights to (a) make, have made, develop, use, import, export,
distribute, market, promote, offer for sale, and sell Products, (b) practice any
method, process, or procedure within the Licensed Xenomycin Patents, and (c)
otherwise exploit the Licensed Xenomycin Rights, each within the Licensed
Territory for use within the Licensed Xenomycin Field; and to have any of the
foregoing performed on its behalf by a third party (collectively, with the
rights granted to Panacela under Section II.A.1 and II.A.2, the “License”).
 
 
3

--------------------------------------------------------------------------------

 
 
4.           Panacela hereby consents to be bound by the terms of the Exclusive
License Agreement.
 
5.           From time to time during the term of this Agreement, upon request
by either Party, CBLI and Panacela shall update Appendix B and Appendix C hereto
to include all patent applications and patents that are within the Licensed
Patents.
 
B.           Affiliates. Panacela may extend the License, or any part thereof,
to any Panacela Affiliate; provided that such Affiliate consents to be bound by
the terms of this Agreement to the same extent as Panacela.
 
C.           Right to Sublicense.  Panacela and its Affiliates may grant and
authorize sublicenses to third parties (“Sublicensees”) within the scope of the
License (“Sublicenses”).  Subject to the terms and considerations of this
Agreement, upon expiration or termination of this Agreement for any reason, any
and all existing sublicenses shall survive; provided that such Sublicensees
promptly agree in writing to be bound by the terms of this Agreement.
 
D.           Option to Improvements.  Panacela will have an option to license
additional inventions, which are not covered under Existing Patent Rights as
follows:
 
1.           CBLI shall promptly provide Panacela with a written, enabling
disclosure (“Invention Disclosure Report”) with respect to any improvement,
enhancement, addition, or adaptation to any Licensed Patent in the applicable in
the Licensed Field, which is owned by CBLI, actually assigned to CBLI, or is
subject to an obligation to assign such to CBLI pursuant to an agreement with
CBLI, that is sufficiently different from the scope of a Licensed Patent to be
separately patentable, and covered by the claims of Licensed Patents (an “Option
Invention”), during the term of this Agreement.
 
2.           Panacela shall have the option to include any Option Invention
within the Licensed Rights for all purposes of this Agreement.  To exercise such
option with respect to any particular Option Invention, Panacela shall notify
CBLI within sixty (60) days after receiving an Invention Disclosure Report and a
written request from CBLI as to whether Panacela wishes to acquire a license to
such Option Invention.  If Panacela elects to acquire such a license, the Option
Invention shall be included within the License Rights and all worldwide patents
rights disclosing the Option Invention shall be included with the Licensed
Patents, both under this Agreement.  Panacela and CBLI agree promptly to update
Appendix C hereto upon request by either party from time to time, to reflect all
patents and patent applications then within the Licensed Patents.
 
E.           Control of Patent Prosecution.
 
1.           Licensed Mobilan Patents.  CBLI shall retain all control of patent
prosecution regarding the Licensed Mobilan Patents.
 
 
4

--------------------------------------------------------------------------------

 
 
2.           Licensed Xenomycin Patents. Incuron shall retain all control of
patent prosecution regarding the Licensed Xenomycin Patents.
 
3.           Licensed Inhibitor and Modulator Patents.
 
a.          Panacela shall have primary responsibility to (a) file and prosecute
any domestic and/or foreign patent application within the Licensed Inhibitor and
Modulator Patents, and (b) maintain any patent that may issue therefrom. All
costs and expenses of all such patent work, including preparation fees, filing
fees, taxes, annuities, working fees, issuance fees, maintenance fees, and/or
renewal and extension charges shall be paid by Panacela.
 
b.          Panacela shall give CBLI, CCF and CCIA a reasonable opportunity to
review (a) the text of all such applications before filing, and (b) the content
of any proposed responses to official actions of the United States Patent and
Trademark Office and foreign patent offices during prosecution of such patent
applications; and shall consult with CBLI, CCF and CCIA with respect
thereto.  For purposes of this Section II.D.2(b) "reasonable" shall mean
sufficiently in advance of any decision by Panacela or any deadline imposed upon
written response by Panacela so as to allow CBLI, CCF and CCIA to meaningfully
review such decision or written response and also to provide comments to
Panacela in advance of such decision or deadline to allow comments of CBLI, CCF
and CCIA, or either, to be considered and incorporated into Panacela's decision
or written response.
 
c.          In consultation with CCF, CBLI and CCIA, Panacela will file patent
applications within the Licensed Inhibitor and Modulator Patents, prosecute
patent applications within the Licensed Inhibitor and Modulator Patents, and
maintain patents within the Licensed Inhibitor and Modulator Patents, in each
case pursuant to Panacela’s rights under this Section II.D.2 in such countries
as Panacela may desire from time to time by notice to CBLI , CCF and CCIA.  In
the event Panacela does not file for or continue prosecution of any such patent
application within the Licensed Inhibitor and Modulator Patents or maintain any
such patent pursuant to Panacela's rights under this Section II.D, in any
country, (a) Panacela shall notify CBLI in writing pursuant to Section
II.D.2.d.below, and in such event CBLI may at its discretion pursue such filing,
prosecution and/or maintenance, and (b) Panacela's license with respect to such
patent application and/or such patent in such country shall terminate.
 
d.          Panacela agrees to keep CBLI, CCF and CCIA informed in a timely
manner of the contents, status and progress of all patent applications within
the Licensed Inhibitor and Modulator Patents filed and prosecuted by Panacela,
and to provide copies of such patent applications and documents relating thereto
to CBLI, CCF and CCIA; Panacela shall copy CBLI on all correspondence with CCF
and/or CCIA related to the Licensed Inhibitor and Modulator Patents.  Panacela
agrees to provide CBLI, CCF and CCIA with such information and documentation
with respect to all Licensed Inhibitor and Modulator Patents, as CBLI , CCF or
CCIA, respectively, shall reasonably request.  Panacela further agrees that
Panacela will not allow any such patent application or any patent that may issue
therefrom to become abandoned until CCF, CBLI and CCIA have each determined, and
informed Panacela, that it does not desire to continue prosecution or appeal(s)
or maintenance of such patent application or patent in accordance with such
party’s rights pursuant to Section II.D.2.c.above; provided that Panacela’s
obligations to continue prosecution or appeals(s) or maintenance of any such
patent application or patent will not extend beyond the three (3) month
anniversary of Panacela’s written notice of Panacela's election pursuant to
Section II.D.2.c. above.
 
 
5

--------------------------------------------------------------------------------

 
 
e.          In the event that Panacela elects not to file any patent application
within the Licensed Inhibitor and Modulator Patents, or thereafter elects not to
continue prosecution of any such patent application, or elects not to maintain
any patent that may issue therefrom pursuant to Section II.D.2.c. above, CBLI
shall have the right, at CBLI's option and expense and on its own make, to file
for and prosecute such patent application and maintain such patent using patent
counsel selected by CBLI, and Panacela shall cooperate therewith.
 
F.           Research Use Right.  Pursuant to Section 2.G of the Exclusive
License Agreement, this Agreement does not include the exclusive, fully-paid up
non-assignable right of CCF and Other Institution to make and use, for academic
or research purposes only, the Licensed Rights (the “Reserved Rights”) to the
extent that the Reserved Rights are based on the rights granted by CCF or Other
Institution, as the case may be.
 
G.           Right to Publish. The License is subject to a reserved,
irrevocable, exclusive, fully-paid up non-assignable license back to CCF and
Other Institution, as the case may be, to publish the general scientific
findings from such parties’ research related to the Licensed Rights.
 
H.           Ownership of Innovations.  Innovations shall be either jointly
owned or solely owned by the party for whom ownership can be established under
the provisions of U.S. patent law and licensed as provided herein.  Unless
otherwise agreed in writing between the Parties, and subject to CCF’s and Other
Institution’s rights under Sections II.E and II.F of this Agreement, Panacela
shall own absolutely and exclusively immediately upon their creation all rights,
title and interest in and to any and all Innovations created solely by employees
or agents of Panacela or Affiliates thereof (“Panacela Innovations”), including,
but not limited to, all patents, trade marks, design rights (whether registrable
or otherwise), copyright, database rights, trade secrets, know-how and all other
intellectual property rights and equivalent rights or similar forms of
protection existing anywhere in the world.  Panacela shall have the sole and
exclusive discretion regarding whether to seek protection (including, without
limitation, patent protection) for Panacela Innovations.
 
III.          COMMERCIALIZATION; REGULATORY APPROVALS
 
A.           Commercialization.  Panacela shall, at its expense, use its
commercially diligent efforts, which in any event shall not be less than the
efforts Panacela uses with respect to its own proprietary products not derived
from the Licensed Rights, to bring Products to market as timely and efficiently
as possible consistent with sound and reasonable business practices and
judgments.  Such program shall likely include the preclinical and clinical
development of Products at Panacela’s expense, including research and
development, laboratory and clinical testing, and marketing and sales.  This
Agreement shall not provide to CBLI any ownership rights to any developments of
Panacela not otherwise provided by separate agreements between the Parties, if
any.  Notwithstanding the foregoing, all business decisions shall be within the
sole discretion of Panacela.  CBLI acknowledges that Panacela is in the business
of developing, manufacturing, marketing and selling biopharmaceutical
products.  Panacela shall provide CBLI written reports necessary for CBLI to
satisfy its reporting obligations under the Exclusive License Agreement,
including written reports on at least on a semi-annual basis detailing
Panacela’s clinical, regulatory, and financial progress.  CBLI understands that
these reports may contain material non-public information and that to such
extent such reports will be considered “Confidential Information” pursuant to
Section XVIII.  Nothing in this Agreement shall be construed as restricting
Panacela's conduct of such business or imposing on Panacela the duty to market
and/or sell Products for which royalties are payable hereunder to the exclusion
of, or in preference to, any other Panacela product, or in any way other than in
accordance with its normal commercial practices.
 
 
6

--------------------------------------------------------------------------------

 
 
B.           Regulatory Approval.  Panacela shall be solely responsible for
securing any federal, including U.S. Food and Drug Administration ("FDA"),
state, local or foreign Regulatory Approval necessary for commercial sale of
Products.  Each Regulatory Approval shall be made in Panacela's name or in the
name of an Affiliate or lawful designee of Panacela unless applicable law
requires otherwise, or CBLI and Panacela otherwise agree that a particular
approval be made in the name of CBLI or an Affiliate or lawful designee of
CBLI.  CBLI agrees that, any such Regulatory Approval made in its name will not
affect the rights granted to Panacela in this Agreement.  CBLI will lend
assistance, including involving CCF or Other Institution as necessary, on a
reasonable basis to facilitate Panacela’s acquisition of necessary Regulatory
Approvals. Such assistance will include the provision to Panacela as promptly as
reasonably practicable of scientific and clinical data obtained by CBLI
(including from CCF or Other Institution) relating to the Licensed Rights and
the Products. Panacela shall be responsible for reimbursing CBLI for any
reasonable direct costs associated with such activity, including costs incurred
by CBLI to CCF or Other Institution.
 
IV.         CONSIDERATION
 
A.           For any amounts owed to CCF under Section 4.B of the Exclusive
License Agreement (the “CCF Milestones”) on account of activities under the
Licensed Rights (the “Panacela Activities”), Panacela shall pay the CCF
Milestones directly to CCF or its designee, as applicable,  in the name of CBLI.
 
B.           Earned Royalties.  For any amounts owed to CCF under Section 4.C of
the Exclusive License Agreement (the “CCF Royalties”) on account of Panacela
Activities, Panacela shall pay the CCF Royalties directly to CCF or its
designee, as applicable, in the name of CBLI.
 
C.           Sublicense Royalties.  For any amounts owed to CCF under Section
4.D of the Exclusive License Agreement (the “CCF Sublicense Royalties”) on
account of Panacela Activities, Panacela shall pay the CCF Sublicense Royalties
directly to CCF or its designee, as applicable, in the name of CBLI.
 
D.           Xenomycin Consideration.  In consideration of the rights and
licensed granted by CBLI to Panacela under this Agreement, Panacela agrees to
pay $5,000,000 in cash or shares, as determined by Panacela’s board of
directors, to CBLI upon the commencement of the first Phase III clinical trial
for a Licensed Xenomycin Product. The share price, if shares are issued, shall
be based on the post-money valuation of the immediately preceding equity
investment transaction.
 
 
7

--------------------------------------------------------------------------------

 
 

E.           Accounting.  Panacela shall provide CCF, CCIA and/or CBLI, as
applicable, a full accounting showing how any amounts owing under this Section
IV have been calculated on the date of each such payment and paid.  Such
accounting will be on a per-country and product line, model, or trade name basis
and shall be summarized in a reporting format that contains substantially
similar information to the information obligations of CBLI as set out in Section
4. to the Exclusive License Agreement.  Should failure by Panacela to make a
required payment when due hereunder cause interest to accrue against CBLI under
the Exclusive License Agreement, the corresponding balance due by Panacela
hereunder shall accrue interest until paid at the same rate.
 
F.           Currency.  Except as otherwise directed, all amounts owing under
this Agreement shall be paid in U.S. dollars by wire transfer to an account
specified by the designated recipient.  If any currency conversion shall be
required in connection with the payment of royalties hereunder, such conversion
shall be made at the rate used by Panacela in calculating Panacela's own
revenues for financial reporting purposes.
 
G.           Withholdings.  Any withholding or other tax that Panacela or an
Affiliate thereof is required by law to withhold shall be deducted from said
royalties and promptly paid to the taxing authority.  If royalties paid to
Panacela or an Affiliate thereof by a Sublicensee on Net Sales of Products are
reduced for withholding or similar taxes, the Sublicense Royalties due shall be
correspondingly reduced, and Panacela shall furnish CCF, CCIA and/or CBLI, as
applicable with proper evidence of the taxes paid.
 
V.          REPRESENTATIONS AND WARRANTIES.
 
A.           CBLI represents and warrants as of the Effective Date that:
 
 
1.
CBLI has all requisite authority to execute and deliver this Agreement and
perform its obligations hereunder, including, without limitation, the right to
grant the License;

 
 
2.
CBLI has not previously assigned, transferred, conveyed or otherwise encumbered
any of its right and interest in the Licensed Rights;

 
 
3.
to the best of CBLI’s knowledge, each of the inventors of the Licensed Patents
has signed a full and effective assignment of his or her rights to either CCF,
Other Institution or CBLI as applicable, and such assignments have been duly
recorded with the United States Patent and Trademark Office;

 
 
4.
to the best of CBLI’s actual knowledge, there are no assignments by inventors of
the Licensed Patents other than those assignment recorded with the United States
Patent and Trademark Office;

 
 
5.
to the best of CBLI’s actual knowledge, there are no third party pending patent
applications which, if issued, cover the development, manufacture, use or sale
of Products;

 
 
6.
to the best of CBLI’s actual knowledge, the government of the United States of
America does not have any rights in or to the Licensed Patents, whether derived
from the provision of research funding or otherwise;

 
 
8

--------------------------------------------------------------------------------

 
 
 
7.
there are no claims, judgments or settlements against or owed by CBLI or pending
or, to the best of its knowledge, threatened claims or litigation relating to
the Licensed Rights;

 
 
8.
all application and renewal fees and other steps required for the maintenance or
protection of the Licensed Rights have been paid on time or taken;

 
 
9.
there are no collaborative, licensing, transfer, supply, distributorship or
marketing agreements or arrangements or other kinds of agreements to which CBLI
or any of its Affiliates are party relating to any of the Licensed Rights or
Products except those previously disclosed to Panacela in the Disclosure
Schedules to the Investment Agreement;

 
 
10.
neither CBLI nor its Affiliates shall enter into any oral or written agreement
or arrangement that would be inconsistent with CBLI’s obligations under this
Agreement;

 
 
11.
to the best of CBLI’s knowledge after reasonable investigation, CCF does not own
or hold any rights in any other patent or patent application, the claims of
which would dominate the claims of a patent or patent application within the
Licensed Patents as applied to the applicable Licensed Field; and

 
 
12.
to the best of CBLI’s knowledge after reasonable investigation, CBLI does not
own or hold any rights in any other patent or patent application, the claims of
which would dominate the claims of a patent or patent application within the
Licensed Patents as applied to the applicable Licensed Field.

 
Provided that:
 
 
1.
except as set forth above in this Section V.A., CBLI makes no warranty or
representation as to the validity or scope of any of the Licensed Patents;

 
 
2.
except as set forth above in this Section V.A, CBLI makes no warranty or
representation that anything made, used, sold or otherwise disposed of under the
license granted in this Agreement will or will not infringe patents of third
parties; or

 
 
3.
nothing in this Agreement shall be construed as an obligation to furnish any
know-how not provided in the Licensed Rights or any services, other than those
specified in this Agreement.

 
B.           CBLI MAKES NO REPRESENTATIONS, EXTENDS NO WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, AND ASSUMES NO RESPONSIBILITIES WHATSOEVER WITH
RESPECT TO USE, SALE, OR OTHER DISPOSITION BY PANACELA OR ITS VENDEES OR OTHER
TRANSFEREES OF PRODUCTS INCORPORATING OR MADE BY USE OF THE LICENSED RIGHTS.
 
C.           Panacela represents and warrants that:
 
 
9

--------------------------------------------------------------------------------

 
 
 
1.
Panacela and its Affiliates are unaware of any pending or threatened claim or
cause of action, or restriction on exportation, by any third party, whether a
private or governmental entity, regarding any Licensed Patents, Products, CCF
Technology, including regarding this license, and performance of this Agreement.

 
 
2.
Panacela will ensure that all CCF Technology and any other data or technological
information of any sort provided by CBLI under this Agreement (“Data”) will be
received and reviewed by an employee of Panacela who is a U.S. citizen or U.S.
permanent resident and that Panacela with perform all necessary and appropriate
export control evaluations, and secure any necessary export control licenses,
before providing any such Data to any non-U.S. national or non-U.S. entity.

 
 
3.
Panacela will perform all necessary and appropriate export control evaluations,
and secure any necessary export control licenses, before providing any Data or
rights under this Agreement to any Affiliate or Sublicensee or any employee or
agent of either.

 
 
4.
No Product will be developed by Panacela or its Affiliates for biodefense
purposes.

 
 
5.
Products produced under the License granted herein shall be manufactured in
accordance with all material respects with applicable international, foreign,
federal, state and local laws, rules and regulations, including, without
limitation, in accordance in all material respects with all applicable rules and
regulations of the FDA and all applicable regulatory bodies.

 
VI.         RECORDKEEPING
 
A.           Panacela shall keep books and records sufficient to verify the
accuracy and completeness of Panacela's accounting referred to above, including
without limitation inventory, purchase and invoice records relating to the
Products or their manufacture. In addition, Panacela shall maintain
documentation evidencing that Panacela is in fact pursuing development of
Products as required herein.  Such documentation may include, but is not limited
to, invoices for studies advancing development of Products, laboratory
notebooks, internal job cost records, and filings made to the Internal Revenue
Service to obtain tax credit, if available, for research and development of
Products. Such books and records shall be preserved for a period not less than
three (3) years after they are created during and after the term of this
Agreement.
 
B.           Panacela shall take all reasonable steps necessary so that the
accounting firm representing Panacela, or any other registered CPA mutually
agreeable to CBLI and Panacela, may within forty-five (45) days of request by
CBLI review and copy all the books and records to allow CBLI to verify the
accuracy of Panacela's royalty reports and Development Reports. Such review
shall be performed at the expense of CBLI upon reasonable notice and during
regular business hours at a single U.S. location of Panacela's choice.
 
 
10

--------------------------------------------------------------------------------

 
 
VII.         LICENSE TERM AND TERMINATION PROVISIONS
 
A.           The term (the "Term") of this license shall begin on the date of
this Agreement and continue until the earlier of the expiration of exclusive
rights pursuant to the Licensed Patents, or twenty (20) years after the
commencement of Sales of Products, unless this Agreement is earlier terminated
as provided herein.
 
B.           The License is strictly subject to Panacela's diligent efforts to
develop and commercialize Products. CBLI may, at its option, terminate this
Agreement ninety (90) days after giving written notice of termination to
Panacela during the continuation of any of the following events by Panacela:
 
1.           commission of any breach in any material respect of any other
covenant herein contained, including without limitation (a) failure to satisfy
its diligence obligations pursuant to Article III; (b) failure to timely pay any
monies due hereunder; (c) failure to timely submit to CBLI any Development
Report; (d) offering any component of the Licensed Rights to its creditors or
any other third party in violation of this Agreement; or (e) raising or allowing
to be raised any challenge of or regarding the validity of any of the Licensed
Patents; or
 
2.           committing any act of bankruptcy, becoming insolvent, or unable to
pay its debts as they become due, filing a petition under any bankruptcy or
insolvency act, or having any such petition filed against it which is not
dismissed within sixty (60) days.  Should Panacela, or a new entity which is an
Affiliate of Panacela subsequently emerge from bankruptcy, CBLI shall negotiate
in good faith with such entity to enter into a new license agreement between
CBLI and such party containing substantially the same material terms as this
License;
 
provided that Panacela may avoid such termination if before the end of such
sixty (60) day period Panacela cures such breach or default.  This paragraph
shall not suspend any obligation of Panacela to compensate CBLI for any
undisputed amount, as provided for under any term of this Agreement, during the
pendency of any determination of breach.
 
C.           Panacela may terminate this Agreement in its entirety or as to any
particular patent application or patent within the Licensed Patents at any time
by giving at least ninety (90) days written notice of such termination to
CBLI.  A brief statement of the reasons for termination shall accompany such a
notice.  From and after the effective date of a termination under this Paragraph
with respect to a particular patent application or patent, such patent
application and patent in the particular country shall cease to be within the
Licensed Patents for all purposes of this Agreement.  Upon a termination of this
Agreement in its entirety under this Paragraph, all rights and obligations of
CBLI and Panacela shall terminate, except as provided in Section VII.F.
 
D.           Notwithstanding the foregoing, the obligations of Panacela with
respect to the commercialization of Products under this Agreement are expressly
conditioned upon the continuing absence of a materially adverse condition which
results in a delay in the commercialization of the Products, including, but not
limited to, a substantially adverse condition or event relating to the safety or
efficacy of a Product or unfavorable pricing, pricing reimbursement, labeling or
lack of Regulatory Approval, and the obligation of Panacela to develop or market
any such Product, and CBLI’s right to terminate this Agreement set forth in this
Section VII.B, shall be delayed, tolled or suspended so long as such condition
or event exists as mutually agreed by CBLI and Panacela.
 
 
11

--------------------------------------------------------------------------------

 
 
E.           Upon termination of this Agreement, Panacela’s rights to the
Licensed Rights granted hereunder and all use thereof shall terminate and any
and all rights in the Licensed Patents shall revert back to CBLI and, if
requested by CBLI, Panacela shall destroy or return, at CBLI’s sole option, all
copies of any media or materials which are the property of CBLI, CCF or Other
Institution, including but not limited to all documentation, notes, plans,
drawings, copies, samples and computer code.  Notwithstanding the termination of
this Agreement, Panacela shall remain obligated to provide an accounting for and
to pay royalties earned up to the date of the termination and post-termination
(as permitted by Section VII.H), subject to Section IV.B.
 
F.           Expiration or termination of the Agreement shall not relieve the
Parties of any obligation accruing prior to such expiration or termination, and
the provisions of Section VI, VII.E, XIV, XV.A, XVII and XVIII shall survive the
expiration or termination of this Agreement and remain in full force and effect
regardless of the cause of termination. Any expiration or early termination of
this Agreement shall be without prejudice to the rights of either party against
the other accrued or accruing under this Agreement prior to termination.
 
G.           Waiver by either Party of a single breach or default, or a
succession of breaches or defaults, shall not deprive such Party of any right to
terminate this Agreement in the event of any subsequent breach or default.
 
H.           In the event that this Agreement is terminated for any reason,
Panacela and Affiliates thereof and customers of either may, after the effective
date of such termination, sell or otherwise dispose of all Products and parts
thereof that Panacela, Affiliates thereof, and customers of either may have on
hand on the effective date of such termination, subject to Panacela’s payment to
CBLI of royalties pursuant to Section IV of this Agreement.
 
VIII.        ASSIGNABILITY
 
This Agreement may not be assigned by Panacela without notification of CCF and
the prior written consent of CBLI, which will not be unreasonably withheld
provided that such assignee or transferee promptly agrees in writing to be bound
by the terms and conditions of this Agreement.  Panacela may assign its right to
receive payments hereunder.
 
IX.          CONTEST OF VALIDITY
 
In the event Panacela or a third party contests the validity of any Licensed
Patent, Panacela shall continue to pay royalties with respect to that patent as
if such contest were not underway to an escrow agent mutually agreed to by the
parties, to be held in a separate interest bearing account in accordance with
the terms of a mutually acceptable escrow agreement between the parties in form
and substance as is customary for such purposes, until such time as a court of
last resort adjudicates the validity or invalidity of such patent. If such court
of last resort confirms the invalidity or unenforceability of such patent, then
all royalties previously paid by Panacela into escrow pursuant to this
paragraph, together with all interest accrued thereon and any other amounts
earned in respect thereof (collectively, the “Escrow Funds”), shall be promptly
paid to Panacela.  If such court of last resort confirms the validity or
enforceability of such patent, then the Escrow Funds shall be promptly paid to
CCF and/or CCF and CCIA, as applicable.
 
 
12

--------------------------------------------------------------------------------

 
 
X.          PROTECTION OF LICENSED RIGHTS
 
CBLI and Panacela agree to assist each other to the extent necessary to protect
any of Panacela’s rights in the Licensed Rights.  CBLI and Panacela each shall
notify the other in writing of any infringements by others of the Licensed
Rights.  Following receipt of such notification, CBLI and Panacela shall engage
in meaningful consultation as to the means of preventing such infringements and
shall cooperate in any preliminary steps, short of filing a lawsuit, including
but not limited to preliminary investigations, engagement of counsel and/or
sending cease-and-desist letters, that CBLI and Panacela shall mutually
determine are required prior to the filing of any lawsuit.  Pursuant to Section
XI below, Panacela may commence or prosecute any claims or suits in its own name
or join CBLI as a party thereto.  However, should Panacela decline or fail to
commence or prosecute such claims or suits, CBLI may itself institute such
claims or suits in its own name and join Panacela as a party thereto, except
that CBLI shall not institute such claims or suits without first obtaining the
written consent of Panacela to do so, which consent shall not be unreasonably
withheld, conditioned or delayed.  CBLI and Panacela shall cooperate fully in
any claims or suits commenced and prosecuted by either Party pursuant to this
Section X.
 
XI.          ENFORCEMENT OF LICENSED RIGHTS
 
A.           Panacela has the right, but not the obligation, to defend the
Licensed Rights (the “Enforced Rights”) against infringement, interference or
opposition by other parties in any country, including by bringing any legal
action for infringement or opposition or defending any counterclaim of
invalidity, notice of opposition or action of a third party for declaratory
judgment of non- infringement or interference.  Panacela may bring or defend, or
subject to CBL’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed, may settle any such actions solely at its own expense
and through counsel of its selection; provided, however, that CBLI, CCF and the
Other Institution, to the extent that the Enforced Rights are based on the
rights granted by CCF or Other Institution, as the case may be, shall be
entitled in each instance to participate through counsel of its selection and at
its own expense. CBLI has no obligation or responsibility with respect to any
such infringement action or interference except to provide reasonable assistance
to Panacela as requested, and Panacela shall reimburse CBLI and Other
Institution, as the case may be, for its reasonable out-of-pocket expenses in
connection with any such assistance.  Panacela shall be entitled to credit
against royalties payable to CBLI hereunder to the same extent that CBLI shall
be entitled to credit against royalties payable to CCF or CCIA, as
applicable.  Any amounts entitled to be so credited and not previously credited
may be carried forward.  In the event of a favorable settlement or award of
damages, any amounts owed to CCF under Section 11.A of the Exclusive License
Agreement shall be paid directly to CCF or CCIA, as applicable, in the name of
CBLI.  CCF’s or CCIA’s sole financial obligation, as applicable, with respect to
such litigation will be limited to the right of Panacela to credit fifty percent
(50%) of its costs and expenses against royalties as provided herein.
 
 
13

--------------------------------------------------------------------------------

 
 
B.           In the event Panacela is permanently enjoined from exercising any
of the License Rights granted hereunder pursuant to an infringement action
brought by a third party, or if Panacela elects not to undertake the defense or
settlement of such a claim of alleged infringement for a period of six (6)
months from notice of such claim or suit, then Panacela’s rights and obligations
under this Agreement with respect to said License Rights will terminate upon
written notice from CBLI, subject to Section VII of this Agreement.  If Panacela
elects to defend any such action, then Panacela shall be entitled to credit
against royalties payable to CBLI hereunder fifty percent (50%) of its
out-of-pocket costs and expenses incurred in connection with such action at a
rate not to exceed fifty percent (50%) of the royalties due CBLI in any Half
Year. Any amounts entitled to be so credited and not previously credited may be
carried forward.
 
XII.         PATENT MARKING
 
Panacela shall mark all Products or Products’ packaging with the appropriate
patent number reference in compliance with the requirements of United States law
(see 35 U.S.C. §287).
 
XIII.        PRODUCT LIABILITY AND CONDUCT OF BUSINESS
 
A.           Panacela shall, at all times during the term of this Agreement and
thereafter, indemnify, defend and hold CBLI, CCF, and Other Institution and each
of its respective trustees, officers, employees, consultants, and agents of
each, as the case may be, harmless against all claims and expenses, including
legal expenses and reasonable attorneys fees, arising out of the death of or
injury to any person or persons or out of any damage to property and against any
other claim, proceeding, demand, expense and liability of any kind whatsoever
(other than infringement claims) resulting from the production, manufacture,
sale, use, lease, consumption or advertisement of Products arising from any
right or obligation of Panacela hereunder with respect to CBLI, CCF or Other
Institution, as the case may be , provided that Panacela shall not be obligated
to indemnify CBLI, CCF or Other Institution under this Section XIII.A after any
unappealed or unappealable order of a court of competent jurisdiction holds that
the claim was legally caused solely by the gross negligence or willful
misconduct of CBLI, CCF or Other Institution.  CBLI, CCF and Other Institution
at all times reserve the right to select and retain counsel(s) of their own to
represent CBL’s, CCF’s and Other Institution’s interests in any such action,
subject to Panacela’s sole control of the defense thereof and all related
settlement negotiations.
 
B.           CBLI hereby agrees to indemnify, defend, and hold harmless Panacela
and its current, former, or future stockholders, non-Panacela investors,
officers, employees, consultants, and agents (each, an “Indemnified Person”)
for, from, and against any and all claims, expenses (including attorneys’ fees),
damages, losses, judgments, fines, amounts paid in settlement, and any other
amounts that any Indemnified Person suffers, sustains, incurs, or becomes
subject to arising out of or in connection with any breach of this Agreement or
any inaccuracy of the representations contained in Section V.A.4 and V.A.11 of
this Agreement.
 
 
14

--------------------------------------------------------------------------------

 

C.           Neither Party shall be liable to the other Party for any indirect,
special, consequential, or other damages whatsoever, whether grounded in tort
(including negligence), strict liability, contract or otherwise.  Except as
provided in this Agreement, CBLI shall not have any responsibilities or
liabilities whatsoever with respect to Product(s).
 
D.           Panacela shall at all times comply in all material respects,
through insurance or self-insurance, with all statutory workers’ compensation
and employers’ liability requirements covering any and all employees with
respect to activities performed under this Agreement.
 
XIV.       USE OF NAMES
 
Other than as required by law or regulation, Panacela shall not use the name,
logo, likeness, trademarks, image or other intellectual property of CBLI, CCF,
Other Institution, or employees thereof for any advertising, marketing,
endorsement or any other purposes without the specific prior written consent of
an authorized representative of CBLI, CCF or Other Institution, as the case may
be, as to each such use.  For purposes of the foregoing provision, an authorized
representative of CCF means a representative of CCF’s Department of Media
Relations and/or CCF’s Office of General Counsel, or comparable personnel.
 
XV.        MISCELLANEOUS
 
A.           Choice of Law.  This Agreement shall be governed, construed, and
interpreted in all respects in accordance with laws of the State of New York
without regard to the conflict of laws provisions of such.
 
B.           Notices.  Any notice required to be given pursuant to the
provisions of this Agreement shall be in writing and shall be deemed to have
been given at the earlier of the time when actually received as a consequence of
any effective method of delivery, including but not limited to hand delivery,
transmission by telecopier, or delivery by a professional courier service or the
time when sent by certified or registered mail addressed to the Party for whom
intended at the address below or at such changed address as the Party shall have
specified by written notice, provided that any notice of change of address shall
be effective only upon actual receipt.
 
 
(i)
If from Panacela to CBLI:

 
Cleveland BioLabs, Inc.
Attn: General Counsel
73 High Street
Buffalo, NY 14203
Fax: (716) 849-6820
 
With a copy to:
 
Polsinelli Shugart PC
Attn: Teddy C. Scott, Jr., Ph.D.
161 N. Clark Ave., Suite 4200
Chicago, IL 60601
Fax: (312) 873-2913
 
 
15

--------------------------------------------------------------------------------

 
 
 
(ii)
If from Panacela to CCF:

 
Commercialization Counsel
CCF Innovations / ND20
9500 Euclid Avenue
Cleveland, OH  44195


With a copy to:
 
Legal Department
3050 Science Park Dr.
AC3-231
Beachwood, OH 44122


Payments to:


The Cleveland Clinic Foundation
Re: CCF-CBL License
P.O. Box 931532
Cleveland, OH  44193-5007
Attn: Barbara Honeey


The CCF Federal Tax ID Number is 34-0714585.
 
 
(iii)
If from Panacela to CCIA:

 
Children’s Cancer Institute Australia
PO Box 81
Randwick NSW2031 Australia
Attention: Managing Director
Telephone: 0293853140
 
 
(iv)
If from CBLI to Panacela:

 
Panacela Labs, Inc.
73 High Street
Buffalo, NY 14203
Fax: (716) 849-6820
Attention: Chief Executive Officer


With a copy to:
 
Polsinelli Shugart PC
Attn: Teddy C. Scott, Jr., Ph.D.
161 N. Clark Ave., Suite 4200
Chicago, IL 60601
Fax: (312) 873-2913
 
 
16

--------------------------------------------------------------------------------

 
 
C.           Counterparts.  This Amendment may be executed in counterparts with
the same effect as if both parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.
 
XVI.       INTEGRATION
 
This Agreement constitutes the full understanding between the parties with
reference to the subject matter hereof, and no statements or agreements by or
between the Parties, whether orally or in writing, except as provided for
elsewhere in this Section XVII, made prior to or at the signing hereof, shall
vary or modify the written terms of this Agreement. Neither Party shall claim
any amendment, modification, or release from any provisions of this Agreement by
mutual agreement, acknowledgment, or otherwise, unless such mutual agreement is
in writing, signed by the other Party, and specifically states that it is an
amendment to this Agreement.
 
XVII.       SEVERABILITY
 
If any provision of this Agreement is held to be invalid, the other provisions
will not be affected to the greatest extent possible consistent with the
parties’ intent.
 
XVIII.      CONFIDENTIALITY
 
A.           Panacela acknowledges that CBLI may disclose valuable confidential
information of CCF, Other Institution or CBLI to Panacela pursuant to the terms
of this Agreement.  CBLI acknowledges that Panacela may disclose valuable
confidential information to CBLI pursuant to the terms of this Agreement.
Accordingly, the Parties agree to keep any Confidential Information in
confidence and not to use or disclose the same except in pursuance of the terms
of this Agreement.
 
B.           Both Parties agree to keep any information identified as
confidential by the disclosing Party, confidential using methods at least as
stringent as each Party uses to protect its own confidential information.
“Confidential Information” shall include plans and reports of Panacela,
Panacela’s books and records maintained pursuant to Section VI, the Licensed
Rights and all information concerning them and any other information marked
confidential or accompanied by correspondence indicating such information is
confidential exchanged between the parties hereto.  Except as may be authorized
in advance in writing by the other Party, each Party shall grant access to the
Confidential Information only to its own employees involved in research relating
to the subject matter of the Licensed Patents and/or manufacture or marketing of
the Products, and each Party shall require such employees to be bound by
confidentiality obligations substantially similar to those set forth in this
Article XVIII. Each Party agrees not to use any Confidential Information to its
advantage and the other Party’s detriment, including, but not limited to, in the
case of Panacela, claiming priority to any application serial numbers of any
Licensed Mobilan Patents in any patent prosecution by Panacela.  The
confidentiality and use obligations set forth above apply to all or any part of
the Confidential Information disclosed hereunder except to the extent that:
 
 
1.
The recipient party can show by written record that it possessed the information
prior to its receipt from the other Party;

 
 
17

--------------------------------------------------------------------------------

 
 
 
2.
The information was already available to the public or became so through no
fault of the recipient party;

 
 
3.
The information is subsequently disclosed to the recipient party by a third
party that has the right to disclose it free of any obligations of the
disclosing party; or

 
 
4.
The information is required by law or regulation to be disclosed; provided,
however, that the Party subject to such disclosure requirement has provided
written notice to the other Party promptly to enable such other Party to seek a
protective order or otherwise prevent disclosure of such Confidential
Information.

 
C.           The Parties agree to keep the nature, existence and terms of this
Agreement confidential until first publicly announced by the Parties pursuant to
a joint press release mutually approved by the Parties.  The content and timing
of all press releases and similar public communications regarding this Agreement
and the subject matter hereof will be mutually agreed to in writing by the
Parties, and neither Party may make or issue any public announcement or press
release that refers to the other Party or describes any aspect of this Agreement
without having first received the prior written consent of the other
Party.  Notwithstanding the foregoing, either Party may make any public
announcement or disclosure that it reasonably believes is required by law, rule
or regulation of any governmental authority or other regulatory body (including,
without limitation, the SEC or the FDA).
 
D.           Notwithstanding the provisions of this Section XVIII, Panacela
shall have the right to disclose Confidential Information to its sublicensees,
agents, vendors consultants, Affiliates or other third parties (collectively,
“Agents”) in accordance with this paragraph.  Such disclosure shall be limited
only to the Agents involved in the research, development, commercialization,
manufacturing, marketing or promotion of Products.  Any such Agents must agree
in advance and in writing to be bound by confidentiality and non-use obligations
substantially similar to those contained in this Agreement.  In addition,
Panacela and its Agents may make disclosure of such Confidential Information of
CBLI as may be necessary in order to obtain or maintain any Regulatory
Approvals, including, in connection with clinical trials, regulatory
applications and filings, and otherwise.
 
XIX.        ANTI-KICKBACK STATUTE AND STARK LAW COMPLIANCE
 
By entering into this Agreement, the parties specifically intend to comply with
all applicable laws, rules and regulations, including (i) the federal
anti-kickback statute (42 U.S.C. §1320a-7b) and the related safe harbor
regulations; and (ii) the Limitation on Certain Physician Referrals, also
referred to as the “Stark Law” (42 U.S.C. §1395nn).  Accordingly, no part of any
consideration paid hereunder is a prohibited payment for the recommending or
arranging for the referral of business or the ordering of items or services; nor
are the payments intended to induce illegal referrals of business.  In the event
that any part of this Agreement is determined to violate federal, state, or
local laws, rules, or regulations, the parties agree to negotiate in good faith
revisions to the provision or provisions that are in violation.
 
 
18

--------------------------------------------------------------------------------

 
 
XX.         ELIGIBILITY TO PARTICIPATE IN FEDERAL HEALTH CARE PROGRAMS
 
By signing this agreement, Panacela hereby represents and warrants the
following: (a) that is has not been debarred, excluded, suspended or otherwise
determined to be ineligible to participate in any federal health care programs
(collectively, “Debarment” or “Debarred”, as applicable); and (b) that it shall
not knowingly employ or contract with, with or without compensation, any
individual or entity (singularly or collectively, “Program Agent”) listed by a
federal agency as Debarred.  To comply with this provision, Panacela shall make
reasonable inquiry into the status of any Program Agent contracted or arranged
by Panacela to fulfill the terms of this Agreement.  In the event that Panacela
and/or an Program Agent thereof either (i) becomes Debarred or (ii) receives
notice of action or threat of action with respect to its Debarment during the
term of this Agreement, Panacela agrees to notify CBLI immediately.  Panacela
agrees to timely notify CBLI in the event that Panacela has identified or
reasonably suspects potential violations associated with its performance under
this Section, and the nature of such potential violation, to enable CBLI to take
prompt corrective action.  Further, in the event that Panacela or a Program
Agent thereof becomes Debarred as set forth above and such Debarment shall have
become final and non-appealable, this Agreement relative to such entity or
individual’s participation hereunder may be terminated upon written notice.
 
XXI.      AUTHORITY
 
The persons signing on behalf of each of CBLI and Panacela hereby warrant and
represent that they have authority to execute this Agreement on behalf of the
Party for whom they have signed.
 
XXII.        PUBLICATION
 
To avoid loss of patent rights as a result of premature public disclosure of
patentable material, CBLI will extend to Panacela and allow Panacela to exercise
all of CBLI’s benefit and rights regarding intended publication or disclosure
pertaining to the Licensed Rights.
 
XXIII.        DISPUTE RESOLUTION
 
A.           Disputes.  The Parties recognize that disputes as to certain
matters arising under or relating to this Agreement or either Party’s rights
and/or obligations hereunder may arise from time to time.  It is the objective
of the Parties to establish procedures to facilitate the resolution of such
disputes in an expedient manner by mutual cooperation and without resort to
litigation.  To accomplish this objective, the Parties agree to follow the
procedures set forth in Section XXIII.B if and when such a dispute arises
between the Parties.
 
B.           Procedures. The Parties shall attempt in good faith to resolve any
dispute arising out of or relating to this Agreement promptly by negotiation
between executives who have the authority to settle the controversy.  Either
Party may give the other Party written notice of a dispute not resolved in the
normal course of business.  If the matter has not been resolved by such
executives within sixty (60) days of a disputing Party’s notice, the Parties
agree to submit the matter to mediation unless mediation is waived upon written
consent of the Parties.  If the matter is submitted to mediation but is not
resolved through negotiation or mediation, or if the Parties waive mediation,
either Party may initiate binding arbitration as provided in Section XXIII.C.
 
 
19

--------------------------------------------------------------------------------

 
 
C.           Arbitration.  Arbitration of disputes or claims (each, a “Claim”)
between the parties under this Section XXIII.C shall be administered by JAMS in
accordance with its Comprehensive Arbitration Rules and Procedures.  The
arbitration shall be held in New York, New York.  The arbitration shall be
conducted by one arbitrator who is knowledgeable in the subject matter at issue
in the dispute.  The arbitrator will be selected by written agreement of the
Parties.  The arbitrator shall, within fifteen (15) days after the conclusion of
the arbitration hearing, issue a written award and statement of decision
describing the essential findings and conclusions on which the award is based,
including the calculation of any damages awarded.  The arbitrator shall be
authorized to award compensatory damages, but shall NOT be authorized (a) to
award non-economic damages, such as for emotional distress, pain and suffering
or loss of consortium, (b) to award punitive or multiple damages, or (c) to
reform, modify or materially change this Agreement or any other agreements
contemplated hereunder; provided, however, that the damage limitations described
in subsections (a) and (b) of this sentence will not apply if such damages are
statutorily imposed.  The arbitrator also shall be authorized to grant any
temporary, preliminary or permanent equitable remedy or relief the arbitrator
deems just and equitable and within the scope of this Agreement, including,
without limitation, an injunction or order for specific performance.  The
decision of the arbitrator shall be final and binding upon the Parties.  The
award of the arbitrator shall be the sole and exclusive remedy of the
Parties.  Judgment on the award rendered by the arbitrator may be entered in any
court having competent jurisdiction thereof.  This Section XXIII.C shall not
apply to any dispute, controversy or claim that concerns (i) the validity or
infringement of a patent, trademark or copyright; or (ii) any antitrust,
anti-monopoly or competition law or regulation, whether or not
statutory.  Notwithstanding the foregoing, claims for injunctive relief shall
not be subject to the requirements of arbitration. English shall be the language
of any arbitration proceeding.
 
D.           Costs and Awards.  Each Party shall bear its own attorneys’ fees,
costs, and disbursements arising out of the arbitration, and shall pay an equal
share of the fees and costs of the arbitrator; provided, however, that the
arbitrator shall be authorized to determine whether a Party is the prevailing
Party, and if so, to award to that prevailing Party reimbursement for its
reasonable attorneys’ fees, costs and disbursements (including, for example,
expert witness fees and expenses, photocopy charges, and travel expenses),
and/or the fees and costs of the arbitrator.
 
E.           Waiver and Acknowledgement.  By agreeing to this binding
arbitration provision, the Parties understand that they are waiving certain
rights and protections which may otherwise be available if a Claim between the
Parties were determined by litigation in court, including, without limitation,
the right to seek or obtain certain types of damages precluded by this
provision, the right to a jury trial, certain rights of appeal, and a right to
invoke formal rules of procedure and evidence.
 
XXIV.      CONFLICT OF INTEREST
 
CCF maintains and adheres to a Conflict of Interest Policy.  In connection
therewith, Panacela represents that no CCF employees, officers or directors are
consultants, employees, officers or directors of Panacela or any of its
Affiliates serve on any boards or committees of or in any advisory capacity with
Licensee or any of its affiliates.
 
 
20

--------------------------------------------------------------------------------

 
 
XXV.       COMPLIANCE WITH LAWS
 
A.           Panacela agrees to comply with all applicable US and Foreign laws,
rules, regulations and restrictions.  Without limiting the foregoing, by
entering into this Agreement, Panacela will comply with all applicable laws,
rules and regulations including, the Foreign Corrupt Practices Act,
export/import laws, security laws and regulations, currency restrictions,
and tax and other applicable treaties. In the event that any part of this
Agreement is determined to violate any such U.S. or foreign, federal, state, or
local laws, rules, or regulations, the Parties agree to negotiate in good faith
revisions to the provision or provisions that are in violation.  In the event
the Parties are unable to agree to new or modified terms as required to bring
the entire Agreement into compliance, either Party may terminate this agreement
upon sixty (60) days' written notice to the other Party.
 
F.           Export Control Compliance. Panacela will comply with all applicable
export laws, regulations, and restrictions. In connection with the exercise of
Panacela’s rights hereunder, CBLI does not represent that an export license will
not be required nor that, if required, such a license will be issued. It is also
understood that the transfer of certain technical data and commodities may
require a license from the United States Government. CBLI will reasonably
cooperate with and assist Panacela to obtain any required export licenses.
However, and notwithstanding anything to the contrary herein, Panacela will be
solely responsible for ensuring that all export control regulations, laws, and
restrictions (“Export Laws”) are complied with in connection with this
Agreement, including overseeing the activities of its Affiliates and
Sublicensees in connection with any right exercised under this Agreement. If any
transfer under this Agreement to any person or entity, whether private or
governmental, violates any U.S. export control regulation, law or restriction,
such transfer shall be void at its inception, but any such violation shall be
subject to Panacela’s indemnity obligation under Article 13. Upon request, and
in any event with each Report due hereunder, an officer of Panacela shall
certify that Panacela and each Sublicensee and Affiliate are in compliance with
and have not violated any Export Law.
 
 [Signatures follow.]
 
 
21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
dates indicated below.
 
CLEVELAND BIOLABS, INC.:
 
By:
/s/ Michael Fonstein, Ph.D.
Date: September 23, 2011
     
Name: Michael Fonstein, Ph.D.
     
Title: Chief Executive Officer
 

 
PANACELA LABS, INC.
 
By:
/s/ Dmitry Tyomkin
Date: September 23, 2011
     
Name: Dmitry Tyomkin
     
Title: Chief Executive Officer
 

 
Signature Page to Amended and Restated Exclusive Sublicense Agreement
 
 
 

--------------------------------------------------------------------------------

 

Appendix B
 
Licensed Mobilan Patent Applications and Patents
 
Mobilan
 
Country/Region
App. No.
Assignee/Owner
PCT
PCT/US04/040753
CCF
Australia
2004296828
CCF
Canada
2,547,869
CCF
China
200480041259.5
CCF
EAPO
200601079
CCF
EPO
04813124.7
CCF
Hong Kong
07108097.8
CCF
Israel
175974
CCF
India
3112/DELNP/2006
CCF
South Korea
10-2006-7010934
CCF
Singapore
200809013-6
CCF
Ukraine
a200607304
CCF
USA
12/617,653
CCF
USA
12/617,639
CCF
USA
11/421,918
CCF
Japan
2006-542849
CCF
Malaysia
PI 20062641
CCF
PCT
PCT/US05/046485
CCF/CBLI
US
11/722,682
CCF/CBLI
Europe
05855104.5
CCF/CBLI
Japan
2007-548451
CCF/CBLI
Israel
184140
CCF/CBLI
Pakistan
0680/2006
CCF/CBLI

 
Appendix A
 
 
 

--------------------------------------------------------------------------------

 

Appendix C
 
Licensed Inhibitor and Modulator Patent Applications and Patents
 
Revercom
 
Country/Region
App. No.
Assignee/Owner
PCT
PCT/US2005/016832
CCF/CCIA
US
11/579,779
CCF/CCIA
EPO
05748307.5
CCF/CCIA
Ireland
05748307.5
CCF/CCIA
Germany
05748307.5
CCF/CCIA
France
05748307.5
CCF/CCIA
Switzerland
05748307.5
CCF/CCIA
Great Britain
05748307.5
CCF/CCIA
New Zealand
551424
CCF/CCIA
Australia
2005244872
CCF/CCIA

 
Akril
 
Country/Region
App. No.
Assignee/Owner
PCT
PCT/US06/38440
CCF / CBLI
US
11/992,874
CCF / CBLI

 
Licensed Xenomycin Patent Applications and Patents
 
Country/Region
App. No.
Assignee/Owner
US
61/102,913
Incuron
PCT
PCT/US2009/059558
Incuron
Georgia
12213/01
Incuron
Belarus
a20110597
Incuron
US
13/121,051
Incuron
Kazakhstan
2011/2005.1
Incuron
Japan
2011-530291
Incuron
Vietnam
1-2011-00846
Incuron
OAPI
1201100107
Incuron
Cuba
2011-0078
Incuron
Brazil
Not yet known 
Incuron
Ukraine
a201105704
Incuron
Russia
2011108932
Incuron
ARIPO
AP/P/2011/005637
Incuron
Canada
2,736,097
Incuron
Mexico
MX/a/2011/003416
Incuron
New Zealand
591516
Incuron
Singapore
201102290-2
Incuron
China
200980140333.1
Incuron
EPO
09793304.8
Incuron
Australia
2009302546
Incuron
South Korea
10-2011-7009438
Incuron
South Africa
2011/01513
Incuron
Vietnam
1-2011-00846
Incuron
Israel
211430
Incuron

 
 
 

--------------------------------------------------------------------------------

 